Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 5, 2021 has been entered. Claims 16-17 are added, and claims 1-17 remain pending in the application in response to the Non-Final Office Action mailed July 16, 2021. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 17 is objected to because of the following informalities: “The ultrasound image generation method of claim 1, further...” should be “The ultrasound image generation method of claim 14, further...”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “ultrasound images providing unit” in claim 1, “acquisition locations providing unit” in claim 1, “pressure values providing unit” in claim 1, “cardiac period value providing unit” in claim 4, “moving unit” in claim 9, and “ultrasound images combining unit” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Svanerudh (US 20060052700 A1, published March 9, 2006) in view of S. K. Nadkarni et al., “Image-based Cardiac Gating for Three-dimensional Intravascular Ultrasound Imaging,” Ultrasound in Medicine & Biology, vol. 31, no. 1, pp. 53-63, Aug. 2005, and Ottevanger et al. (US 10244989 B2, published April 2, 2019 with a  priority date of February 12, 2013), hereinafter referred to as Svanerudh, Nadkarni, and Ottevanger, respectively.
aches an ultrasound image generation system for generating an intravascular ultrasound image (Fig. 1, a system for conducting vascular cauterization of a patient; see pg. 1, col. 2, para. 0012 — “...the image data may be obtained by using intravascular ultrasound (IVUS) technique.”), wherein the ultrasound image generation system comprises: 
an ultrasound images providing unit for providing intravascular ultrasound images of a vessel (In pg. 6, lines 23-24 of applicant’s specification, ultrasound images providing unit is “adapted to provide the IVUS images by determining them based on the acquired IVUS signals”, which is equated to Savnerudh’s frame capture interface 6 in Fig. 1; see Abstract – “The guidewire is adapted to be inserted into a vessel of a subject, and an image data capturing device for capturing image data representative of the vessel.”; see pg. 1, col. 2, para. 0012 — “...the image data may be obtained by using intravascular ultrasound (IVUS) technique.”; see para. 0045 – “The vessel is opacified, and the image is stored and projected on one of the system monitors.”), 
which have been determined based on intravascular ultrasound signals acquired at different acquisition locations along the length of the vessel and at different acquisition times (see pg. 3, col. 1, para. 0039 — “A separate window may show numeric details for the particular time/distance position. Video frame data from simultaneous fluoroscopy/IVUS may be plotted as image frames in a separate window. By moving to a specific time/pressure position, the corresponding video frame is automatically projected. In this way, pressure and video frames are accurately synchronized.”), 
an acquisition locations providing unit for providing the different acquisition locations at which the intravascular ultrasound signals have been acquired (Where the acquisition locations providing unit (see pg. 3, lines 21-24 of applicant’s specification – “The acquisition 
a pressure values providing unit for providing intravascular pressure values being indicative of the pressure within the vessel at the acquisition times (Where the pressure values providing unit (see pg. 8, lines 14-17 of specifications – “The pressure values providing unit is preferentially adapted to provide the intravascular pressure values such that they are indicative of the pressure within the vessel at the acquisition locations.”) is equated to pressure sensor guidewire 5 of Svanerudh; Fig. 1, pressure sensor guidewire 5; see pg. 2, col. 1, para. 0031 —“...the monitoring means 2 presents a pressure/time-distance graph, where pressure is continuously plotted as connected dots.”; see Abstract – “...a pressure sensor guidewire 5 provided with a pressure sensor connected to an electrical carrier for transmitting pressure data from the sensor to a processing means 1.”). 
Savnerudh does not explicitly teach an ultrasound images combining unit for generating a combined ultrasound image by combining provided intravascular ultrasound images, which have been determined based on intravascular ultrasound signals acquired at which the pressure values differ by less 
Whereas, Ottevanger, in the same field of endeavor, teaches acquiring ultrasound signals at which the pressure values differ by less than a predefined deviation threshold from a reference pressure value, depending on the acquisition locations (see col. 5, lines 29-34, 40-43 – “By providing the system with the catheter probe having the both capabilities of continuous pressure reading and ultrasound imaging, a decrease in cardiac output may be noticed with relatively high specificity, and directly related to occurring trans-mural pressure difference deviations...the imaging measurements may be started at the moment that a decrease in trans-mural pressure difference to below the predetermined trans-mural pressure threshold is detected...”; see col. 9, lines 24-31 – “...the processing device 14 shown in FIG. 1 is configured for determining a plurality of pressure differences ΔPip between each of the plurality of measured pressures Pip and the obtained reference pressure Pref. The processing device 14 is further configured for detecting an occurrence of a pressure deviation for any of the plurality of pressure differences ΔPip from a preset pericardial pressure threshold TPip.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Savnerudh, by having the system acquire ultrasound signals at which the pressure values differ by less than a predefined deviation threshold from a reference pressure value, depending on the acquisition locations, as disclosed in Ottevanger. One of ordinary skill in the art would have been motivated to make this modification in order to correlate the pressure measurement location to the intra-pericardial space portion so as to equate the location of pressure deviation with the localized intra-pericardial tamponade, as taught in Ottevanger (see col. 9, lines 31-35).
Modified Svanerudh does not explicitly teach an ultrasound images combining unit for combining the acquired signals. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in modified Svanerudh, by having the system combine the intravascular ultrasound images from different acquisition times, as disclosed in Nadkarni. One of ordinary skill in the art would have been motivated to make this modification in order to provide insight into tissue characteristics of the coronary wall and plaque composition, as taught in Nadkarni (see Abstract). 
Furthermore, regarding claim 2, Nadkarni further teaches wherein the ultrasound images combining unit is adapted to combine provided intravascular ultrasound images which have been determined based on intravascular ultrasound signals acquired at acquisition times which differ by less than a predefined upper temporal deviation threshold (see pg. 61, col. 2, para. 2—“In an image acquisition approach involving a free-running video frame grabber, an R-wave trigger could occur at any time during                         
                            Δ
                        
                    t, where 0                         
                            ≤
                            Δ
                            t
                            ≤
                             
                        
                    frame interval...” with the upper temporal deviation threshold being less than the frame interval value of 33 ms). 
Furthermore, regarding claim 3, Nadkarni further teaches wherein the ultrasound images combining unit is adapted to combine provided intravascular ultrasound images which have been determined based on intravascular ultrasound signals acquired at acquisition times-which differ by more than a predefined lower temporal deviation threshold (see pg. 61, col. 2, para. 2 — “In an image acquisition approach involving a free-running video frame grabber, an R-wave trigger could occur at any time during the acquisition of a single video frame within the frame interval of 33 ms. Thus, the selection of the next video frame is delayed by a time interval of                         
                            Δ
                        
                    t, where 0                         
                            ≤
                            Δ
                            t
                            ≤
                             
                        
                    frame interval...” with the lower temporal deviation threshold being 0 ms, SO if a frame was selected at 100 ms, then the next frame would have to be grabbed within a time window of 33 ms). 
Furthermore, regarding claim 4, Nadkarni further teaches wherein the ultrasound image generation system further comprises a cardiac period value providing unit for providing a cardiac period value being indicative of a temporal length of a cardiac cycle, wherein the lower temporal deviation threshold is predefined such that it is equal to or larger than the temporal length of the cardiac cycle as indicated by the provided cardiac period value (The cardiac period value providing unit (see pg. 12, lines 14-16 of specification – “...the cardiac period value providing unit 15 may be a measuring unit like an electrocardiograph for measuring the temporal length of the cardiac cycle of the person 3.”) is equated to the ECG measuring an frame interval of a cardiac cycle based on the R-wave trigger in Nadkarni; see pg. 61, col. 2, para. 2— “In an image-acquisition approach involving a free-running video frame grabber, an R-wave trigger could occur at any time during the acquisition of a single video frame within the frame interval of 33 ms. Thus, the selection of the next video frame is delayed by a time interval of                         
                            Δ
                        
                    t, where 0                         
                            ≤
                            Δ
                            t
                            ≤
                             
                        
                    frame interval...” where the cardiac period value is equated to the frame interval of a cardiac 
Furthermore, regarding claim 5, Nadkarni further teaches wherein the ultrasound images combining unit is adapted to combine provided intravascular ultrasound images which have been determined based on intravascular ultrasound signals acquired at acquisition locations which differ by less than a predefined spatial deviation threshold (Fig. 2; see pg. 55, col. 1, para. 2 - “To obtain a measure of “match” between the contours, Ct and Cf, the average distance, Df, is computed between the two contours and is given by eqn (4).”; see pg. 55, col. 2, para. 1- “Df varies from a minimum to a maximum value during the cardiac cycle and the magnitude of Df determines the cardiac phase of each contour relative to the template Ct.” so the maximum average distance between the two frames would be the predefined spatial deviation threshold). 
Furthermore, regarding claim 6, Nadkarni further teaches wherein the ultrasound images combining unit is adapted to provide a morphology of the vessel and to modify the predefined spatial deviation threshold depending on the provided morphology (Fig. 2; see pg. 55, col. 1, para. 2—“To obtain a measure of “match” between the contours, Ct and Cf, the average distance, Df, is computed between the two contours and is given by eqn (4).”; see pg. 55, col. 2, para. 1- “Df varies from a minimum to a maximum value during the cardiac cycle and the magnitude of Df determines the cardiac phase of each contour relative to the template Ct.” so the maximum average distance between the two frames would be the predefined spatial deviation threshold, which depends on the shape of the coronary lumen boundary (equated to morphology of the vessel) of the frames, so the predefined spatial deviation threshold depends on the shape of the vessel; see pg. 53, col. 1, para. 1 – “The measurement of plaque volume using 3-D IVUS images, along with the assessment of the 3-D morphology of the lesion targeted for treatment, can guide the selection of an optimal interventional approach...”).
                        
                            
                                
                                    C
                                
                                
                                    t
                                    +
                                    Δ
                                    T
                                
                            
                        
                    , now acts as the next template contour and the search for the subsequent matching contours is continued over the entire image series... 3-D IVUS images are then reconstructed at different cardiac phases over the cardiac cycle and displayed as a cine sequence to obtain an image-gated dynamic 3-D IVUS image.”).
Furthermore, regarding claim 8, Savnerudh further teaches wherein the ultrasound image generation system further comprises 
a controller for controlling an ultrasound signals acquisition unit for acquiring the intravascular ultrasound signals (Fig. 1; see pg. 2, col. 1, para. 0028 — “The pull-back drive 8 (FIG. 1) may be controlled by a processing means 1 via a pull-back drive interface 9.”; see pg. 2, col. 2, para. 0036 — “...intravascular ultra-sound (IVUS) image data fed from the pressure sensor guidewire 5...”; see pg. 3, col. 1, para. 0039 — “A separate window may show numeric details for the particular time/distance position. Video frame data from simultaneous fluoroscopy/IVUS maybe plotted as image frames in a separate window. By moving to a specific time/pressure position, the corresponding video frame is automatically projected. In this way, pressure and video frames are accurately synchronized.”), 
while the ultrasound signals acquisition unit is moved within and to different locations along the length of the vessel by using a moving unit (Where the moving unit (see pg. 10, lines 23-27 of specifications – “The moving unit 17 is an automatic pullback device that pulls the catheter 4 back and out of the vessel within the person 3. The moving unit 17 can also be adapted to move the catheter 4 in a forward direction within the vessel in the person 3, i.e. to move the catheter 4 further into the person 3.” is 
wherein the pressure values providing unit is adapted to provide pressure values being indicative of the current pressure within the vessel while the ultrasound signals acquisition unit is moved (Where the pressure values providing unit (see pg. 8, lines 14-17 of specifications – “The pressure values providing unit is preferentially adapted to provide the intravascular pressure values such that they are indicative of the pressure within the vessel at the acquisition locations.”) is equated to pressure sensor guidewire 5 of Svanerudh; Fig. 1; see pg. 2, col. 1, para. 0031 — “...the monitoring means 2 presents a pressure/time-distance graph, where pressure is continuously plotted as connected dots.”), and 
wherein the ultrasound images providing unit is adapted to provide the intravascular ultrasound images by determining them based on the acquired ultrasound signals (In pg. 6, lines 23-24 of applicant’s specification, ultrasound images providing unit is “adapted to provide the IVUS images by determining them based on the acquired IVUS signals”, which is equated to Savnerudh’s frame capture interface 6 in Fig. 1; see pg. 3, col. 1, para. 0039 — “A separate window may show numeric details for the particular time/distance position. Video frame data from simultaneous fluoroscopy/IVUS may be plotted as image frames in a separate window.”), and
Ottevanger further teaches wherein ultrasound signals are acquired, if a difference between a current pressure value and the reference pressure value being a pressure value provided for a last acquisition time at which intravascular ultrasound signals for determining a previous intravascular                         
                            Δ
                        
                    Pra between the right atrium pressure Pra and the reference pressure Pref...a low pressure tamponade in the case the right atrium pressure difference                         
                            Δ
                        
                    Pra is below the right atrium pressure threshold TPra.”).
Furthermore, regarding claim 9, Nadkarni further teaches wherein the controller is adapted to control the ultrasound signals acquisition unit and also the moving unit such that the ultrasound signals are acquired at acquisition locations having a predetermined spatial resolution (see pg. 56, col. 1, para. 4 – “The IVUS catheter was introduced into the coronary vessel phantom and withdrawn by a motorized pullback unit...”; see pg. 61, col. 1, para. 2 — “The reduction in elevational resolution depends on the catheter pullback speed as well as the cardiac cycle length. The spacing (                        
                            Δ
                        
                    z) between two consecutive image frames within the gated 3-D image can be estimated by,                         
                             
                            Δ
                            z
                            =
                            
                                
                                    V
                                
                                
                                    p
                                    u
                                    l
                                    l
                                    b
                                    a
                                    c
                                    k
                                     
                                
                            
                            ×
                            Δ
                            T
                        
                    .”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller, as disclosed in Savnerudh, by having the controller control the ultrasound signals acquisition unit and also the moving unit such that the ultrasound signals are acquired at acquisition locations having a predetermined spatial resolution, as disclosed in Nadkarni. One of ordinary skill in the art would have been motivated to make this modification in order to reduce cardiac motion artefacts in the 3D IVUS images and increase accuracy of the quantitative analysis of plaque features in the vessel, as taught in Nadkarni (see pg. 61, col. 1, para. 2). 
Furthermore, regarding claim 10, Nadkarni further teaches wherein the controller is adapted to control the moving unit such that, after intravascular ultrasound signals have been acquired at an acquisition location, the ultrasound signals acquisition unit is moved to a next acquisition location which corresponds to the predetermined spatial resolution (see pg. 61, col. 1, para. 2 — “The reduction in elevational resolution depends on the catheter pullback speed as well as the cardiac cycle length. The                         
                            Δ
                        
                    z) between two consecutive image frames within the gated 3-D image can be estimated by,                         
                             
                            Δ
                            z
                            =
                            
                                
                                    V
                                
                                
                                    p
                                    u
                                    l
                                    l
                                    b
                                    a
                                    c
                                    k
                                     
                                
                            
                            ×
                            Δ
                            T
                        
                    .”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller, as disclosed in Savnerudh, by having the controller control the moving unit such that, after intravascular ultrasound signals have been acquired at an acquisition location, the ultrasound signals acquisition unit is moved to a next acquisition location which corresponds to the predetermined spatial resolution, as disclosed in Nadkarni. One of ordinary skill in the art would have been motivated to make this modification in order to reduce cardiac motion artefacts in the 3D IVUS images and increase accuracy of the quantitative analysis of plaque features in the vessel, as taught in Nadkarni (see pg. 61, col. 1, para. 2). 
Modified Savnerudh teaches the ultrasound signals acquisition unit acquiring ultrasound signals at different acquisition locations, but modified Savnerudh does not explicitly teach acquiring ultrasound signals at the next acquisition location if a current pressure differs by less than the predefined deviation threshold from the reference pressure value being a pressure value measured when acquiring the intravascular ultrasound signals at the previous acquisition location.
Ottevanger further teaches acquiring ultrasound signals at the next acquisition location if a current pressure differs by less than the predefined deviation threshold from the reference pressure value being a pressure value measured when acquiring the intravascular ultrasound signals at the previous acquisition location (see col. 5, lines 29-34, 40-43 – “By providing the system with the catheter probe having the both capabilities of continuous pressure reading and ultrasound imaging, a decrease in cardiac output may be noticed with relatively high specificity, and directly related to occurring trans-mural pressure difference deviations...the imaging measurements may be started at the moment that a decrease in trans-mural pressure difference to below the predetermined trans-mural pressure threshold is detected...” so imaging continues when the pressure difference is less than the predetermined pressure ΔPip between each of the plurality of measured pressures Pip and the obtained reference pressure Pref. The processing device 14 is further configured for detecting an occurrence of a pressure deviation for any of the plurality of pressure differences ΔPip from a preset pericardial pressure threshold TPip.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ultrasound signals acquisition unit, as disclosed in modified Savnerudh, by acquiring ultrasound signals at the next acquisition location if a current pressure differs by less than the predefined deviation threshold from the reference pressure value being a pressure value measured when acquiring the intravascular ultrasound signals at the previous acquisition location, as disclosed in Ottevanger. One of ordinary skill in the art would have been motivated to make this modification in order to correlate the pressure measurement location to the intra-pericardial space portion so as to equate the location of pressure deviation with the localized intra-pericardial tamponade, as taught in Ottevanger (see col. 9, lines 31-35).
Furthermore, regarding claim 12, Savnerudh further teaches wherein the pressure values providing unit is adapted to provide the intravascular pressure values such that they are indicative of the pressure within the vessel at the acquisition locations (Fig. 1; see pg. 2, col. 1, para. 0031 —“...the monitoring means 2 presents a pressure/time-distance graph, where pressure is continuously plotted as connected dots.”). 
Furthermore, regarding claim 13, Svanerudh further teaches wherein the ultrasound images providing unit and the pressure values providing unit are integrated in a single unit (Fig. 1; see pg. 2, col. 1, para. 0036-“...with intravascular ultra-sound (IVUS) image data fed from the pressure sensor guidewire 5...”).
The motivation for claims 2-8 was shown previously in claim 1. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in modified Savnerudh, by having the system display the combined ultrasound image, as disclosed in Nadkarni. One of ordinary skill in the art would have been motivated to make this modification in order for the user to visualize the presence of vessel pulsation artefact in the 3D IVUS image, as taught in Nadkarni (Fig. 5; see pg. 58, col. 2, para. 1). 


Regarding claim 14, Savnerudh teaches an ultrasound image generation method for generating an intravascular ultrasound image (Fig. 1, a system for conducting vascular cauterization of a patient; see pg. 1, col. 2, para. 0012 —“...the image data may be obtained by using intravascular ultrasound (IVUS) technique.”), wherein the ultrasound image generation method comprises: 
providing intravascular ultrasound images of a vessel (see pg. 1, col. 2, para. 0012 —“...the image data may be obtained by using intravascular ultrasound (IVUS) technique.”), 
which have been determined based on intravascular ultrasound signals acquired at different acquisition times and at different acquisition locations along the length of the vessel by an ultrasound images providing unit, providing the different acquisition locations (see pg. 3, col. 1, para. 0039 — “A separate window may show numeric details for the particular time/distance position. Video frame data from simultaneous fluoroscopy/IVUS may be plotted as image frames in a separate window. By moving 
at which the intravascular ultrasound signals have been acquired, by an acquisition locations providing unit, providing intravascular pressure values being indicative of the pressure within the vessel at the acquisition times by a pressure values providing unit (Fig. 1; see pg. 2, col. 1, para. 0031 -— “...the monitoring means 2 presents a pressure/time-distance graph, where pressure is continuously plotted as connected dots.”).
Savnerudh does not explicitly teach generating a combined ultrasound image by combining provided intravascular ultrasound images, which have been determined based on intravascular ultrasound signals acquired at acquisition times at which the pressure values differ by less than a predefined deviation threshold from a reference pressure value, depending on the acquisition locations.  
Whereas, Ottevanger, in the same field of endeavor, teaches acquiring ultrasound signals at acquisition times at which the pressure values differ by less than a predefined deviation threshold from a reference pressure value, depending on the acquisition locations (see col. 5, lines 29-34, 40-43 – “By providing the system with the catheter probe having the both capabilities of continuous pressure reading and ultrasound imaging, a decrease in cardiac output may be noticed with relatively high specificity, and directly related to occurring trans-mural pressure difference deviations...the imaging measurements may be started at the moment that a decrease in trans-mural pressure difference to below the predetermined trans-mural pressure threshold is detected...”; see col. 9, lines 24-31 – “...the processing device 14 shown in FIG. 1 is configured for determining a plurality of pressure differences ΔPip between each of the plurality of measured pressures Pip and the obtained reference pressure Pref. The processing device 14 is further configured for detecting an occurrence of a pressure deviation for any of the plurality of pressure differences ΔPip from a preset pericardial pressure threshold TPip.”). 

Modified Svanerudh does not explicitly teach combining the acquired signals. 
Whereas, Nadkarni, in the same field of endeavor, teaches generating a combined ultrasound image by combining provided intravascular ultrasound images, depending on the acquisition locations by an ultrasound images combining unit (see Abstract — “The goal of our study was to reconstruct a 3-D IVUS image with negligible cardiac motion and vessel pulsation artefacts, by developing an image-based gating method to track 2-D IVUS images over the cardiac cycle. Our approach involved selecting 2-D IVUS images belonging to the same cardiac phase from an asynchronously-acquired series, by tracking the changing lumen contour over the cardiac cycle.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in modified Savnerudh, by including to the method combining the intravascular ultrasound images, as disclosed in Nadkarni. One of ordinary skill in the art would have been motivated to make this modification in order to provide insight into tissue characteristics of the coronary wall and plaque composition, as taught in Nadkarni (see Abstract). 
Furthermore, regarding claim 15, Savnerudh further teaches the computer program comprising program code means for causing an ultrasound image generation system-to carry out the steps of the ultrasound image generation method as defined in claim14, when the computer program is run on a 
Furthermore, regarding claim 17, Nadkarni further teaches a method further comprising displaying the combined ultrasound image, by a display (see pg. 56, col. 1, para. 2 – “3-D IVUS images are then reconstructed at different cardiac phases over the cardiac cycle and displayed as a cine-sequence to obtain an image-gated dynamic 3-D IVUS image.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in modified Savnerudh, by including to the method displaying the combined ultrasound image by a display, as disclosed in Nadkarni. One of ordinary skill in the art would have been motivated to make this modification in order for the user to visualize the presence of vessel pulsation artefact in the 3D IVUS image, as taught in Nadkarni (Fig. 5; see pg. 58, col. 2, para. 1). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Svanerudh in view of Nadkarni and Ottevanger, as applied to claim 1 above, and further in view of Y. Liang et al., “Measurement of the 3D arterial wall strain tensor using intravascular B-mode ultrasound images: a feasibility study,” Physics in Medicine and Biology, vol. 55, pp. 6377-6394, Oct. 2010, hereinafter referred to as Liang. 
Regarding claim 11, Svanerudh in view of Nadkarni and Ottevanger teaches all of the elements as disclosed in claim 1 above, AND 
Nadkarni further teaches wherein for generating a respective combined ultrasound image provided intravascular ultrasound images are combined (see Abstract — “The goal of our study was to reconstruct a 3-D IVUSimage with negligible cardiac motion and vessel pulsation artefacts, by developing 
Ottevanger further teaches acquiring ultrasound signals at acquisition times at which the pressure values differ by less than a predefined deviation threshold from the respective reference pressure value, depending on the acquisition locations (see col. 5, lines 29-34, 40-43 – “By providing the system with the catheter probe having the both capabilities of continuous pressure reading and ultrasound imaging, a decrease in cardiac output may be noticed with relatively high specificity, and directly related to occurring trans-mural pressure difference deviations...the imaging measurements may be started at the moment that a decrease in trans-mural pressure difference to below the predetermined trans-mural pressure threshold is detected...”; see col. 9, lines 24-31 – “...the processing device 14 shown in FIG. 1 is configured for determining a plurality of pressure differences ΔPip between each of the plurality of measured pressures Pip and the obtained reference pressure Pref. The processing device 14 is further configured for detecting an occurrence of a pressure deviation for any of the plurality of pressure differences ΔPip from a preset pericardial pressure threshold TPip.”).
Svanerudh in view of Nadkarni and Ottevanger does not explicitly teach wherein the ultrasound images combining unit is adapted to generate several combined ultrasound images for different reference pressure values. 
Whereas, Liang, in the same field of endeavor, teaches wherein the ultrasound images combining unit is adapted to generate several combined ultrasound images for different reference pressure values (see pg. 6380, para. 4— “The reference image volume is I0, acquired under one luminal pressure, while the target image volume, I1, is acquired under longitudinal deformation and/or another luminal pressure.”; see pg. 6382, para. 3 — “To simulate catheter movement in the longitudinal direction, the reference image volume, at the original longitudinal resolution of 1 frame/0.033 mm, was shifted 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Savnerudh in view of Nadkarni and Ottevanger, by generating several combined ultrasound images for different reference pressure values, as disclosed in Liang. One of ordinary skill in the art would have been motivated to make this modification in order to calculate the 3D strain of the vessel wall while under a luminal pressure change and longitudinal stretch, as taught in Liang (see Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Waki (US 20070232916 A1, published October 4, 2007) discloses an ultrasound diagnostic apparatus that displays the upper limit value threshold and lower limit threshold of pressure over time. 
Inoue et al. (US 20120253195 A1, published October 4, 2012) discloses an ultrasonic diagnostic apparatus that selectively stores images when the pressure is in a range narrowed by the threshold value set in advance in the vertical direction with the average of pressure as a reference pressure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791